Case 2:20-cv-09070-AB-PVC Document 25 Filed 10/06/20 Page 1 of 1 Page ID #:10

                                              United States District Court
                                                 Central District of California      Cristina M. Squieri Bullock
                                                  Office of the Clerk               Chief Deputy of Administration
                                                                                    350 West 1st Street, Suite 4311
                                                                                       Los Angeles, CA 90012

               Kiry K. Gray                                                                Sara Tse Soo Hoo
  District Court Executive / Clerk of Court                                           Chief Deputy of Operations
       350 West 1st Street, Suite 4311                                            255 East Temple Street, Suite TS-134
           Los Angeles, CA 90012                                                        Los Angeles, CA 90012



                                                 October 6, 2020


 To: All Counsel of Record
       Re: Former Case No.          4:20−cv−04088 JSW
       in the United States District Court for the California Northern−Oakland
     Assigned Case No.        2:20−cv−09070−AB−PVC               MDL No.                         2:19−ml−2814
 AB (PVCx)
     in the United States District Court, Central District of California

 Dear Sir/Madam:

       The above-referenced case has been transferred to this district. The initials after the
 number indicate the case has been assigned to Judge          Andre Birotte Jr        by the
 Judicial Panel on Multidistrict Litigation. All future correspondence, pleadings, and other
 documents must bear both the MDL case number and the number assigned to the case in this
 district. Documents are forwarded to the judge by the initials in the case number, so it is
 important that the correct case number and judge’s initials appear on the documents. Please
 address all future communications concerning this action to the Courtroom Deputy for the
 assigned judge.
       Unless otherwise ordered by the Court, all documents must be filed electronically.
 MDL documents must list the MDL case first in the caption, and then list the titles and case
 numbers of each individual case to which the document relates. If the document relates to
 ALL actions, only the MDL case title and number need appear in the caption, followed by
 the statement, “THIS DOCUMENT RELATES TO ALL ACTIONS.”
       Please review this Court’s local rules, which may differ from those of other United
 States Courts in which you practice. Although Pro Hac Vice admittance is not required in
 MDL actions, counsel are expected to comply with the Federal and Local Rules.
     The Local Rules and various court forms can be downloaded from this Court’s website
 at www.cacd.uscourts.gov.

                                                                    Sincerely,
                                                                    Clerk, U.S. District Court

                                                                    By: /s/ Edwin Sambrano
                                                                        Deputy Clerk


 CV−119 (05/18)                    LETTER TO COUNSEL RE: MDL TRANSFER−IN
